EXHIBIT 10.12
 
VALIDITY GUARANTY
 
This Validity Guaranty, dated as February 28, 2013 (as amended, restated or
modified from time to time, the “Validity Guaranty”), is made by MACKIE BARCH
(the “Guarantor”), for the benefit of TCA GLOBAL CREDIT MASTER FUND, LP, a
limited partnership organized and existing under the laws of the Cayman Islands
(the “Lender”).
 
RECITALS
 
A.          Pharmagen, Inc., a corporation incorporated under the laws of the
State of Nevada (the “Borrower”) entered into a senior secured credit facility
agreement, dated February 28, 2013 (the “Credit Agreement”), by and among the
Borrower, as borrower, certain subsidiaries of the Borrower, as joint and
several guarantors, and the Lender, as lender, pursuant to which the Lender
shall advance a principal amount of up to Two Million and No/100 United States
Dollars (US$2,000,000) (the “Loan”), which Loan shall be further evidenced by
several promissory notes given by the Borrower in favor of Lender (together, the
“Notes”); and
 
B.           The Guarantor currently serves as Chief Executive Officer of the
Borrower.
 
C.           As a condition to entering into the Credit Agreement and extending
such financial accommodations to Borrower, Lender has required the execution and
delivery of this Validity Guaranty by the Guarantor.
 
NOW THEREFORE, the Guarantor, in consideration of the premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:
 
1.          Definitions. Capitalized terms used in this Validity Guaranty shall
have the meanings given to them in the Credit Agreement, unless otherwise
defined herein.
 
2.          Guaranty. The Guarantor does hereby absolutely and unconditionally,
represent, warrant and guarantee to Lender that:


(a)          All reports, schedules, certificates, and other information from
time to time delivered or otherwise reported to Lender by Borrower, including,
without limitation, all financial statements, tax returns and all supporting
information or documentation delivered in connection therewith, shall be bona
fide, complete, correct, and accurate in all material respects and shall
accurately and completely report all matters purported to be covered or reported
thereby.


(b)           The Guarantor may from time to time, sign and deliver reports
(including, without limitation, those specifically mentioned above) or otherwise
deliver any such information to Lender as Lender may request, and the Guarantor
are duly authorized to deliver same to Lender on behalf of each Credit Party.


(d)          All Collateral: (i) will be owned by the Credit Parties and will be
possessed by the Credit Parties or their agents, respectively and as applicable;
(ii) will not be subject to any lien or security interest except as permitted by
Lender; and (iii) will be maintained only at the locations designated in the
Credit Agreement or the Security Agreements, unless the Credit Parties obtain
Lender’s prior written consent.


 
1

--------------------------------------------------------------------------------

 
 
3.          Consideration for Guaranty. The Guarantor acknowledges and agrees
with Lender that, but for the execution and delivery of this Validity Guaranty
by the Guarantor, Lender would not have entered into the Credit Agreement. The
Guarantor acknowledges and agrees that the loans and other extensions of credit
made to Borrower by Lender under the Credit Agreement will result in significant
benefits to the Guarantor.


4.          Indemnification. The Guarantor hereby agrees and undertakes to
indemnify, defend, and save Lender free and harmless of and from any damage,
loss, and expense (including, without limitation, attorneys’ fees and costs)
which Lender may sustain or incur, directly or indirectly, as a result of any
breach, default or material inaccuracy of any of the representations,
warranties, covenants, and agreements contained herein. The liability of the
Guarantor hereunder is direct and unconditional.


5.          Cumulative Remedies. Lender’s rights and remedies hereunder are
cumulative of all other rights and remedies which Lender may now or hereafter
have with respect to the Guarantor, Borrower, or any other Person.


6.          Borrower’s Financial Condition. The Guarantor acknowledges that they
have reviewed and are familiar with the Loan Documents and are familiar with the
operations and financial condition of the Credit Parties, and agrees that Lender
shall not have any duty or obligation to communicate to the Guarantor any
information regarding the Credit Parties’ financial condition or affairs.


7.          Assignability. This Validity Guaranty shall be binding upon the
Guarantor and shall inure to the benefit of Lender and its successors or
assigns. Lender may at any time assign Lender’s rights in this Validity
Guaranty.


8.          Continuing Guaranty. This is a continuing guaranty and shall remain
in full force and effect as to all of the Obligations until such date as all
amounts owing by Borrower to Lender shall have been paid in full in cash and all
commitments of Lender to lend under the Credit Agreement have terminated or
expired and all obligations of Lender with respect to any of the Obligations
shall have terminated or expired.


9.          Further Assurances. The Guarantor agrees that they will cooperate
with Lender at all times in connection with any actions taken by Lender pursuant
to the Credit Agreement to monitor, administer, enforce, or collect the
Collateral. In the event the Credit Parties should cease or discontinue
operating as a going concern in the ordinary course of business, then for so
long as any Obligations remain outstanding, the Guarantor agrees that he shall
assist Lender in connection with any such action, as Lender may request.


 
2

--------------------------------------------------------------------------------

 
 
10.        MANDATORY FORUM SELECTION. THE GUARANTOR IRREVOCABLY AGREES ALL
ACTIONS ARISING UNDER, RELATING TO, OR IN CONNECTION WITH THIS VALIDITY
GUARANTY, OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS
VALIDITY GUARANTY (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR
TORT) SHALL BE INSTITUTED AND LITIGATED ONLY IN COURTS HAVING THEIR SITUS IN THE
COUNTY OF BROWARD COUNTY, FLORIDA. THE GUARANTOR HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. GRANTOR
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO THE GRANTOR, AS APPLICABLE, AS SET FORTH HEREIN IN THE MANNER
PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE. THIS PROVISION
IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND
INTERPRETED CONSITENT WITH FLORIDA LAW.


11.        WAIVER OF JURY TRIAL. THE GUARANTOR AND LENDER HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) BETWEEN THE GUARANTOR AND LENDER OR AMONG THE CREDIT PARTIES, THE
GUARANTOR, AND LENDER AND/OR LENDER’S AFFILIATES ARISING OUT OF OR IN ANY WAY
RELATED TO THIS VALIDITY GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY RELATIONSHIP
AMONG LENDER, THE GUARANTOR, THE CREDIT PARTIES, AND/OR ANY AFFILIATE OF LENDER.
THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE FINANCING
DESCRIBED IN THE CREDIT AGREEMENT.


12.        ADVICE OF COUNSEL. THE GUARANTOR ACKNOWLEDGES THAT HE HAS EITHER
OBTAINED THE ADVICE OF COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE
IN CONNECTION WITH THE TERMS AND PROVISIONS OF THIS VALIDITY GUARANTY.
 


13.        Governing Law. Except in the case of the Mandatory Forum Selection
clause set forth in Section 10 hereof, this Validity Guaranty shall be delivered
and accepted in and shall be deemed to be a contract made under and governed by
the internal laws of the State of Nevada, without regard to conflict of laws
principles.


14.        Electronic Signatures. Lender is hereby authorized to rely upon and
accept as an original this Validity Guaranty which is sent to Lender via
facsimile, .pdf, or other electronic transmission.
 
 
3

--------------------------------------------------------------------------------

 


 


 
[signature page follows]


 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
The Guarantor has executed this Validity Guaranty as of the date first above
written.
 
 

  /s/ Mackie Barch   MACKIE BARCH

 
 


 
 
 


[-Signature Page to Validity Guaranty -]
 
 
 
 
 
 
5

--------------------------------------------------------------------------------